                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8                           UNITED STATES DISTRICT COURT
                     9                        NORTHERN DISTRICT OF CALIFORNIA
                    10

                    11                                            Case No. 4:19-cv-07826-YGR
                         PACIFIC MARITIME ASSOCIATION, a
                    12   California corporation,                  [PROPOSED] JUDGMENT
                                                                  *As Modified by the Court*
                    13                     Plaintiff,

                    14               vs.                          Judge:    Hon. Gonzalez Rogers

                    15   INTERNATIONAL LONGSHORE AND
                         WAREHOUSE UNION, LOCAL 10, an
                    16   unincorporated labor organization,

                    17                     Defendant.

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                       [PROPOSED] JUDGMENT
 ATTORNEYS AT LAW
                                                                                CASE NO. 4:19-CV-07826-YGR
   LOS ANGELES
                     1                                               JUDGMENT

                     2           Pursuant to the Court’s February 10, 2020 Order Granting [Plaintiff PMA’s] Motion to

                     3   Confirm and Enforce Labor Arbitration Award, the Court hereby directs the following:

                     4           1.       The Court hereby enters Judgment in this matter in accordance with, and

                     5                    incorporates by reference, the findings of the Court’s Order Granting Motion for

                     6                    Order Confirming and Enforcing Labor Arbitration Award (Dkt. No. 25).

                     7           2.       Judgment is entered in favor of Plaintiff Pacific Maritime Association (“PMA”)

                     8                    and against Defendant International Longshore and Warehouse Union, Local 10

                     9                    (“Local 10”).

                    10           3.       PMA is awarded its costs in connection with the Motion and this Judgment

                    11                    according to law.

                    12           4.       Without affecting the finality of this Judgment, the Court shall retain exclusive and

                    13                    continuing jurisdiction over the above-captioned action and the Parties for purposes

                    14                    of enforcing the terms of the Judgment entered herein for one year.

                    15           The Clerk of the Court is hereby instructed to enter Judgment as specified above and close
                    16   the case file.
                    17   IT IS SO ORDERED, ADJUDGED, AND DECREED.
                    18

                    19   Dated: February 20, 2020                            _________________________
                                                                            YVONNE GONZALEZ ROGERS
                    20                                                     UNITED STATES DISTRICT JUDGE
                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
                                                                                                      [PROPOSED] JUDGMENT
 BOCKIUS LLP
                                                                            1
 ATTORNEYS AT LAW
                                                                                                   CASE NO. 4:19-CV-07826-YGR
   LOS ANGELES
